Citation Nr: 0832751	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-07 778	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include bronchitis and/or chronic pneumonia.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1969, and from June 1982 to November 1982.  He also 
had service with the Air Force Reserves from June 1975 until 
his retirement in December 1991 with various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO in Los 
Angeles, California, inter alia, denied the veteran's claims 
for service connection.  Subsequently, the veteran moved to 
Colorado and his claims file was transferred to the RO in 
Denver, Colorado .  The veteran filed a notice of 
disagreement (NOD) in December 2005; and the Denver RO issued 
a statement of the case (SOC) in February 2007.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2007.  The Denver RO issued a 
supplemental SOC (SSOC) in July 2007.

In September 2007, the veteran testified during a  Board 
hearing before the undersigned  Veterans Law Judge at the 
Denver RO; a transcript of the hearing is of record.  

During the September 2007 hearing, the veteran submitted 
additional evidence, along with a signed waiver of RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 
(2007).

Also, during the Board hearing, and in a contemporaneously 
filed statement (via a VA Form 21-4138), the veteran withdrew 
his claim for service connection for abnormal sperm 
characteristics and infertility.  As this issue is no longer 
before the Board (see 38 C.F.R. § 20.204 (2007)), the appeal 
now encompasses only the two matters set forth on the title 
page and addressed above.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran has been variously diagnosed with 
upper respiratory infections, bronchitis, allergic rhinitis, 
and sinusitis, there is no competent evidence or opinion even 
suggesting that there exists as medical  nexus between any 
diagnosed respiratory disability and either his active 
military service or any period of ACDUTRA during his Air 
Force Reserve service. 

3.  Although the veteran has been variously diagnosed with 
skin fungus, seborrheic keratosis, tinea versicolor, tinea 
cruris, dermatitis, and tinea corporis, no skin problems were 
shown in service; and there is no competent evidence or 
opinion  even suggesting that there exists a medical nexus 
between any diagnosed skin disability and either his active 
military service or any period of ACDUTRA during his Air 
Force Reserve service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability, to include bronchitis and/or chronic pneumonia, 
are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for a skin disability 
are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirement apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the underlying claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any evidence that is 
relevant to the claims (consistent with the version of 
38 C.F.R. § 3.159 then in effect).  Thereafter, a March 2006 
post-rating letter notified the appellant regarding the 
assignment of disability ratings and effective dates, as well 
as the type of information that impacts these determinations, 
consistent with Dingess/Hartman.  

After the issuance of each notice described above, and 
opportunity for the appellant to respond, a  July 
2007supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, although some of the VCAA-compliant notice 
post-dates the rating decision on appeal, the appellant is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
available Reserve and service personnel and treatment 
records, available post-service private medical records, and 
a report of VA examination.  The Board notes that the 
majority of the veteran's service treatment records are not 
available for his first period of active duty; however, the 
record does contain a copy of the veteran's separation 
examination report.  Also of record and considered in 
connection with the appeal is the transcript of the September 
2007 Board hearing as well as various written statements 
provided by the veteran and by his representative, on his 
behalf..

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate each claim remaining on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim..  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, (rejecting the argument that 
the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(22), (24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d). 

After a full review of the record, to include the statements 
and testimony of the appellant, the Board finds that service 
connection for respiratory and skin disabilities is not 
warranted.

In his hearing testimony and in various written statements, 
the veteran has reported that, during his first period of 
active duty after his return from Vietnam, his skin broke out 
mainly on his face, arms, chest and back; that the military 
doctors at Oxnard Air Force Base (AFB) in California, 
prescribed a shampoo that did not correct the problem; and 
that his skin problems continued until he was discharged from 
service and for many years thereafter.  He indicated that Dr. 
E., who is deceased and whose records are no longer 
available, referred the veteran to a dermatologist in 
Camarillo; and that dermatologist took cultures, identified 
his skin disorder, and prescribed some medicine that also did 
not work.  Then, he went to his family physician, Dr. D., who 
prescribed Nizoral shampoo; that he began continuous use of 
Nizoral shampoo in September 1992; and that since then he has 
not had any breakouts.  

With regard to respiratory problems, the veteran testified 
that he began having problems after basic training in 
February or March 1962 at Sheppard AFB; and that he also had 
problems at Charleston AFB and Shaw AFB, in South Carolina, 
and at Oxnard AFB, for which he was given antibiotics.  After 
his discharge from service, he indicated that Drs. E., D. and 
R. had treated him with antibiotics; that Dr. R. also tried 
steroids once; and that, other than pneumonia and diminished 
lung capacity, he was primarily treated for bronchial 
infections.  The veteran indicated that he now takes Zyrtec 
and Flonase and that, since starting on them, he has not had 
any acute respiratory problems.  He admitted that the private 
physicians just treated him for his symptoms and that none of 
them specifically said when the claimed disorders started or 
linked them to service.

Service treatment records reveal that, on the veteran's 
August 1969 separation examination report, the examiner noted 
that the veteran was hospitalized as a child for pneumonia in 
1953, but had no complications or sequelae.  Clinical 
findings for the skin, lungs, sinuses, and ears, nose and 
throat and chest x-rays were noted to be normal.  On 
subsequent Reserve physical examination reports, the clinical 
findings for the veteran's skin, lungs, sinuses, and ears, 
nose and throat and chest x-rays were noted to be normal, 
even though the veteran had indicated, on the medical history 
portion of a March 1990 examination, that he had had problems 
with skin disease.  In July 1977, the veteran was treated for 
an upper respiratory infection.  At the time of his 
retirement from the Reserves, in August 1991, the veteran 
certified that he had no medical defect.  

Post service, private treatment records dated from March 1991 
to January 2005 show that no active disease was found on any 
chest x-rays done during this time period.  In March 1998, he 
was seen for chest congestion of three weeks duration; 
however, on examination, there was no shortness of breath and 
his lungs were clear to auscultation.  He was treated on 
several occasions for sinusitis, bronchitis, or allergic 
rhinitis, with the last treatment for a respiratory disorder 
in July 2004.  Generally, the veteran was noted to have a 
prior history of tinea versicolor, dermatitis, tinea cruris, 
and tinea corporis and, on occasion, he was treated for 
Seborrheic keratosis, tinea versicolor, and tinea cruris, 
with the last treatment of a skin disorder in September 2003.  

During a June 2007 VA examination, the veteran reported a 
childhood history of pneumonia and that, while in service, he 
would have recurring viral bronchitis once or twice a year 
with chest congestion and associated sore throat and 
hoarseness.  He denied a history of reactive airway disease 
or use of inhalers.  The veteran did not have any bronchitis 
symptoms at that time.  Multiple pulmonary function tests 
(PFTs) performed during the 1990s were essentially normal 
with no evidence of obstructive disease.  The veteran also 
reported a history of skin fungus after his return from 
Vietnam and diagnoses of tinea versicolor and tinea corporis.  
He later developed dermatitis of his scalp and fungal 
infections of his back, chest and extremities, all of which 
have resolved.  The veteran stated that his dermatitis of the 
scalp still recurs about once every two to three months, and 
he uses Nizoral shampoo to make it go away.  He did not 
recall being diagnosed with Seborrheic keratosis, and stated 
that he had no lesions at that time.

On examination, the appellant's lungs were clear to 
auscultation.  Chest x-rays and PFTs were normal.  He had no 
Seborrheic keratoses or hypopigmented lesions to suggest 
tinea versicolor.  There was no evidence of dermatitis, skin 
rashes, lesions, or scars.  His scalp examination was normal 
without evidence of dermatitis.  The veteran's skin was 
within entirely normal limits.  The final diagnoses included 
bronchitis with a history of pneumonia as a child and 
recurring viral bronchitis while in the Air Force, all of 
which resolved.  The final diagnoses also included recurring 
scalp dermatitis which goes away with topical treatments; and 
history of tinea versicolor and tinea corporis, and a 
reported history of Seborrheic keratoses.  The examiner 
indicated that the veteran had no residual lesions for these, 
and his skin examination was within normal limits; therefore, 
total body and exposed body surface area affected was zero 
percent. 

Here, the veteran has been diagnosed with various respiratory 
and skin disabilities-upper respiratory infections, 
bronchitis, allergic rhinitis, sinusitis, skin fungus, 
Seborrheic keratosis, tinea versicolor, tinea cruris, 
dermatitis, and tinea corporis.  However, there is no 
competent evidence or opinion even suggesting that there 
exists a medical nexus between any respiratory or skin 
disability and either his active military service or any 
period of ACDUTRA during his Air Force Reserve service. 

The Board acknowledges the appellant's assertions, but 
accords them little probative value.  Here, for any 
respiratory or skin disease incurred prior to December 1991, 
even the appellant admitted at the time of retirement from 
the Reserves that he had no medical defect.  During his Board 
testimony, he indicated that, since he began using Nizoral 
shampoo and began taking Zyrtec and Flonase, he has not had 
any skin disorder or acute respiratory problems.  While he 
may have been treated for acute skin breakouts or allergic 
rhinitis after his discharge from service, there is no 
indication in the record that he was treated for any of the 
claimed disorders during active duty or ACDUTRA in the 
Reserves.  The last treatment for any of the claimed 
disabilities was in July 2004, prior to the receipt of his 
application for service connection.  Thus, the appellant has 
failed to show that he has a chronic disability as a result 
of a disease incurred in or aggravated during a period of 
active duty, or during a period of ACDUTRA while serving with 
the Reserves.

Neither the June 2007 VA examiner nor any private medical 
professional who gave various diagnoses for the veteran's 
respiratory and skin disabilities provided an opinion or even 
suggested that there is a medical nexus between any such 
disability and service, to include ACDUTRA during his Reserve 
service.  Moreover, the appellant has not presented, 
identified, or even alluded to the existence of any such 
medical evidence or opinion.  For the instances, where the 
appellant was treated for a respiratory disease and/or for a 
skin disease, subsequent service and private treatment 
records show that most of the claimed respiratory or skin 
problems resolved or are kept under control through the use 
of over-the-counter medications.  In short, there is no 
competent, probative evidence to support either claim.

Moreover, to the extent that the veteran and his 
representative are attempting to establish the requisite 
medical nexus for each claim on basis of oral and written 
assertions, alone, such  evidence must fail.  As indicated 
above, each claim turns on the matter of whether there exists 
a medical nexus between a current disability and service; 
however, matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994). As the veteran and his 
representative are not shown to be other than laypersons 
without appropriate medical training and expertise, neither 
is competent to provide a probative (i.e., persuasive) 
opinion on  a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As such, 
unsupported lay assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, each claim for service 
connection on appeal  must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports either claim,  that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a respiratory disability, to include 
bronchitis and/or chronic pneumonia, is denied.

Service connection for a skin disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


